Case 2:18-cv-13148-KM-MAH Document 40 Filed 07/16/20 Page 1 of 4 PageID: 499



                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


EMILE HERIVEAUX and CHITA
ALIPERIO,

      Plaintiffs,

      v.                                        Civ. No. 18-13148 (KM) (MAH)

DURKIN & DURKIN LLC, M. MURPHY                             OPINION
DURKIN, individually and as an
agent of Durkin & Durkin LLC, and
KEARNY BANK, f/k/a KEARNY
FEDERAL SAVINGS BANK

      Defendants.


KEVIN MCNULTY, U.S.D.J.:
      Pro se plaintiffs Emile Heriveaux and Chita Aliperio sued several entities
in connection with a foreclosure proceeding on their property. Plaintiffs allege
that while carrying out the foreclosure Defendants violated several state and
federal laws, including the federal Fair Debt Collection Practices Act (“FDCPA”).
By Opinion (DE 32) and Order (DE 33) dated January 30, 2020, I granted
Defendants’ motion for summary judgment. 1
      Plaintiffs then filed a MOTION TO REOPEN CASE, VACATE JAN. 30,
2020’s ORDER, CONTINUE WITH DISCOVERY AND TRIAL WITH JURY
DEMAND. (“Motion to Reopen”, DE 34) The Motion to Reopen was referred to
Magistrate Judge Michael A. Hammer, Jr. On May 7, 2020, Judge Hammer
filed a Report and Recommendation (“R&R”, DE 36) that the Motion to Reopen
be denied. Plaintiffs filed an Objection (DE 38) and a Letter supplementing their
Objection (DE 39). On June 3, 2020, Defendants filed a letter response. (DE 37)
      I have reviewed the matter de novo. Familiarity with the matter, and in
particular my summary judgment decision, is assumed. For the reasons stated


1     “DE ___” refers to the docket entry number in this case.
Case 2:18-cv-13148-KM-MAH Document 40 Filed 07/16/20 Page 2 of 4 PageID: 500



herein, Plaintiffs’ Objections are rejected, and the Magistrate Judge’s R&R is
ADOPTED and AFFIRMED.


                                    ANALYSIS
   A. Standard of Review
      Magistrate Judge Hammer construed the motion as dispositive, or
potentially dispositive. He therefore did not decide the matter pursuant to his
own jurisdiction, but filed a Report and Recommendation for consideration by
the District Judge. (R&R 6 (citing Perry v. Del. River Port Auth., 208 F. App’x
122, 125 n.3 (3d Cir. 2006)).
      A report and recommendation on a dispositive issue requires plenary
review by the district court:
      The product of a magistrate judge, following a referral of a
      dispositive matter, is often called a “report and recommendation.”
      Parties “may serve and file specific written objections to the
      proposed findings and recommendations” within 14 days of being
      served with a copy of the magistrate judge’s report and
      recommendation. Fed. R. Civ. P. 72(b)(2). If a party objects timely
      to a magistrate judge’s report and recommendation, the district
      court must “make a de novo determination of those portions of the
      report or specified proposed findings or recommendations to which
      objection is made.” 28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P.
      72(b)(3).

Equal Employment Opportunity Comm’n v. City of Long Branch, 866 F.3d 93,
99–100 (3d Cir. 2017).
      Plaintiff have filed objections to the R&R. I therefore give the matter
plenary, or de novo, review.
   B. Analysis
      I agree in every respect with Judge Hammer’s well-reasoned analysis. As
he pointed out, the plaintiffs cited no authority or legal basis for their motion,
but it is best viewed as a motion for relief from a final judgment under Fed. R.
Civ. P. 60(b)((3) or (b)(6), and he cited the appropriate standards. (R&R 6–7)



                                         2
Case 2:18-cv-13148-KM-MAH Document 40 Filed 07/16/20 Page 3 of 4 PageID: 501



Judge Hammer succinctly but thoroughly reviewed the relevant procedural
history and the Court’s reasoning in support of summary judgment.
      The summary judgment motion, Judge Hammer wrote, was not untimely,
as claimed. It was filed within the deadline set by his own scheduling order.
(DE 23).
      Judge Hammer rejected the plaintiffs’ contention that their medical
condition prevented them from responding adequately to the summary
judgment motion. As he noted, the defendants consented to the plaintiffs’
request for an extension of time to respond, which the court granted. They also
assented to a stay of discovery. (R&R 2–3, 7–8) Plaintiffs did in fact respond
energetically to the motion for summary judgment. (See memorandum and
affidavit in opposition, DE 29 & 29-1) Even now, they do not point to any
additional evidence or argument that they did not have the opportunity to
present.
      Judge Hammer invoked the need for finality, particularly where appellate
correction is available, and found no unusual circumstances that would
warrant reopening the Court’s judgment. Courts both state and federal, he
noted, had repeatedly found that Kearny had a right to foreclose and that the
procedures had been correct. (R&R 8) These plaintiffs have repeatedly litigated
the same contentions in multiple for a; any complaint that they were denied an
adequate opportunity to do so rings particularly hollow.
      I agree with Judge Hammer’s reasoning, and I affirm his conclusions.
      Plaintiffs’ Objection (DE 38) does not so much challenge Judge Hammer’s
reasoning as it attempts to reargue the summary judgment motion. Plaintiffs
challenge the assignments of the mortgage, demand to see the original note,
claim the endorsement was fabricated, accuse Kearny of fraud, deny that
Kearny had standing to foreclose, claim that the notice of intent to foreclose
was defective, and so on. All of these contentions of course were available in
opposition to summary judgment. More to the point, however, they were raised
and decided, both in the underlying state foreclosure proceedings and in this
action (as well as a prior federal-court action, the dismissal of which was

                                        3
Case 2:18-cv-13148-KM-MAH Document 40 Filed 07/16/20 Page 4 of 4 PageID: 502



affirmed by the Third Circuit). My summary judgment opinion (DE 32)
discussed and disposed of these issues and summarized the state court’s prior
rulings on these and similar matters. I perceive no error, but if there was error,
the avenue of correction is by appeal. There is no injustice requiring that the
judgment be reopened.
      Plaintiffs’ supplemental letter (DE 39) challenges the jurisdiction of the
Magistrate Judge. The argument is difficult to follow. The many authorities
cited seem to stand only for the unremarkable proposition that a void judgment
has no effect. Plaintiffs seem to be saying that this was a non-dispositive
matter, that the Magistrate Judge failed to decide it “promptly,” and that the
Magistrate Judge’s decision was therefore a “usurpation of power,” and void. I
see no undue delay, and no authority for the proposition that such a delay, if it
had occurred, would have been of jurisdictional significance. 2 At any rate, this
was a dispositive matter, as to which the Magistrate Judge rendered a Report
and Recommendation.
                                  CONCLUSION
      For the reasons set forth above, the Motion to Reopen (DE 34) is
DENIED, Plaintiffs’ Objections are rejected and the Magistrate Judge’s R&R
(DE 36) is ADOPTED and AFFIRMED as the decision of this Court.
Dated: July 16, 2020
                                             /s/ Kevin McNulty
                                             ___________________________________
                                             Hon. Kevin McNulty
                                             United States District Judge




2      The summary judgment order was filed on January 30, 2020. Plaintiffs’ Motion
to Reopen was not filed until March 2, 2020. (DE 34) Defendants’ brief in opposition
was filed on March 23, 2020. (DE 35) Magistrate Judge Hammer filed his R&R on May
19, 2020. Even setting aside the COVID-19 crisis, I see no undue delay.


                                         4
